Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 29, 2016                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  153919 & (38)(39)                                                                              Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
                                                                                           Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                               Joan L. Larsen,
                                                                                                           Justices
            Plaintiff-Appellee,
                                                                SC: 153919
  v                                                             COA: 325216
                                                                Delta CC: 14-008929-FH
  ROBERT FRANCIS HANLEY,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motions of defendant-appellant for immediate
  consideration and to dismiss his application for leave to appeal are GRANTED. The
  application is hereby DISMISSED.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 29, 2016